DETAILED ACTION
This is a response to Application # 17/216,010 filed on March 29, 2021 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. § 112(b); claims 1, 2, 4, 6-8, 10, 11, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1); and claims 3, 5, 9, 12-14, 16, and 18 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement filed April 7, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

EXAMINER’S NOTE REGARDING BROWSER-EXECUTABLE CODE:
for example, Specification 11), these links are not for the purpose of incorporating additional material by reference, but to explain how the claimed invention works. See MPEP §  608.01(VII). Therefore, no objection is being made to the specification due to the embedded hyperlinks.

Specification
The use of at least the terms iOS, Windows Phone, Android, BlackBerry 10, Palm OS, Linux, Microsoft Xbox, Google Chrome OS, AppleTalk, Oracle, Microsoft, Sybase, IBM, International Business Machines, Oracle Fusion, and Java, which are trademarks used in commerce, have been noted in this application. These terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: the specification refers to a “subsequent note” in ¶ 33. This appears to be a typographical error and should be replaced with “subsequent node.” Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 5 refers to a “process note” that does not have support in the present specification. For purposes .
Claim 16 refers to “passing a second child node the position of the current node plus a distance in the first direction occupied by the first child node above a center line of the first child node.” (Emphasis added). The present specification only provides support for passing the second child node the claimed information of the second child node. (Spec. ¶ 78). For purposes of examination, this shall be interpreted in a manner consistent with the specification. 

Claim Objections
Claims 1-19 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 19 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 

Claim 3 is objected to because of the following informalities: this claim recites “[t]he non-transitory computer-readable medium of claim 2, wherein the child nodes are assigned the index unless the child nodes have already been assigned a larger index.” This does not indicate to which previous limitation the “wherein” clause applies.
Further, the limitation “already been assigned to a larger index” lacks antecedent basis.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the claim recites process notes “that received input data and generate output data.” This limitation mixes the verb tenses in the same . Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 19, and 20, these claims include the limitation “assigning positions to the plurality of nodes in a first direction such that child nodes in the hierarchy follow parent nodes in the first direction,” or similar. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, these claims recites the broad recitation “assigning positions to the plurality of nodes in a first direction,” and the claim also recites “such that child nodes in the hierarchy follow parent nodes in the first direction,” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

claims 2-18, these claims depend from claim 1 above and, therefore, inherit the rejection of that claim. 


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10, 15, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tomáš Tušla; Layout of hierarchical flow charts; May 2017; Czech Technical University in Prague; Pages 1-46 (hereinafter Tusla).

Regarding claim 1, Tusla discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors (Tusla 23-24, § 4.1 Ideal Graph Visualizer), cause the one or more processors to perform operations comprising “accessing a data structure comprising a plurality of nodes organized in a hierarchy to generate a flowchart display” (Tusla 23-24, § 4.1 Ideal Graph Visualizer and Fig. 22) by loading bytecode graphs in XML or BGL formats and giving an example of such data organized in a hierarchical flowchart. Additionally, Tusla discloses “assigning by assigning y coordinate based on the layer, meaning that each node is below (i.e., follows) their parent nodes occupying the previous layer. Further, Tusla discloses “calculating dimensions in a second direction for the plurality of nodes” (Tusla 19-20 § 3.4.6 Assigning coordinates) by assigning x coordinates (i.e., in a second direction), which must be calculated to be assigned. Moreover, Tusla discloses “wherein dimensions in the second direction of parent nodes are based on dimensions in the second direction of child nodes in the hierarchy” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21) by disclosing that the algorithm operates on layers both up and down from each node (i.e., “based on dimensions in the second direction of child nodes in the hierarchy) in order to determine the x value. Likewise, Tusla discloses “assigning positions to the plurality of nodes in the second direction based on the dimensions in the second direction of the plurality of nodes” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21). Finally, Tusla discloses “causing the flowchart display to be generated using the positions of the plurality of nodes in the first direction and the positions of the plurality of nodes in the second direction.” (Tusla 23-24, § 4.1 Ideal Graph Visualizer and Fig. 22).

Regarding claim 2, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein assigning positions to the plurality of nodes in the first direction comprises: assigning an index to a parent node in the plurality of nodes; incrementing the index; and recursively passing the index to child nodes of the parent node after the index has been incremented” (Tusla 15-16, § Assigning layers to nodes) by assigning a layer (i.e., a position) to each node, including the parent nodes, and iteratively picking each parent node to determine each child node has been visited, which is a form of recursion. 

Regarding claim 4, Tusla discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Tusla discloses “wherein values of the index indicate positions in the first direction” (Tusla 15-16, § Assigning layers to nodes) where the value of the index is the layer, which indicates the y direction. Further, Tusla discloses “wherein the positions are dynamically sized to fit an assigned node having a largest associated icon” (Tusla 33-36, § 6.1 Node filtering) by dynamically sizing the height of each node to reduce the gap.

Regarding claim 6, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein the plurality of nodes comprises branch nodes that have at least two child nodes” (Tusla 23-24, § 4.1 Ideal Graph Visualizer and Fig. 22) by giving an example where a node is a branch node with three children.

Regarding claim 7, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein the plurality of nodes comprises join nodes that have at least two parent nodes and have fewer child nodes than parent nodes” (Tusla 6, § 2.3 Layout Analysis and Fig. 6) by giving an example of a single node with two parents and no children. 

Regarding claim 8, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein the data structure comprises an eXtensible 

Regarding claim 10, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein calculating dimensions in the second direction for the plurality of nodes comprises: calculating distances above and below center lines for the plurality of nodes” (Tusla 40-42, § 6.4 Layout with clusters) by disclosing that the nodes are vertically centered, which would require calculating the distances above and below the nodes in order to center them vertically. 

Regarding claim 11, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “recursively calculating distances above and below center lines for child nodes of branch nodes in the hierarchy” ” (Tusla 40-42, § 6.4 Layout with clusters) by disclosing that the nodes are vertically centered, which would require calculating the distances above and below the nodes in order to center them vertically, and that this is performed using the algorithms previously shown to be recursive. Further, Tusla discloses “calculating the dimensions in the second direction for the branch nodes based on the distances above and below the center lines for the child nodes” (Tusla 7, § 2.3 Layout algorithms) by assigning x and y coordinates, meaning that the value in one direction is always based on the value in the other direction. 

Regarding claim 15, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein assigning the positions to the plurality of nodes in the second direction comprises: assigning a position in the second direction to a current node” (Tusla 19-20 § 3.4.6 Assigning coordinates). Further, Tusla discloses “recursively assigning positions in the by disclosing that the algorithm operates on layers both up and down from each node (i.e., to the child nodes) in order to determine the x value.

Regarding claim 17, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein parallel execution paths in the hierarchy occupy a same position in the first direction” (Tusla 19-20 § 3.4.6 Assigning coordinates and Figs. 20-21) by giving several examples of parallel paths in the hierarchy occupying the same position in the vertical direction.

Regarding claim 19, it merely recites a method following the instructions stored on the media of claim 1. The method comprises steps for performing the various functions. Tusla comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a system for executing the media of claim 1. The system comprises computer hardware and software modules for performing the various functions. Tusla comprises computer hardware and software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Jason Brownlee; How to Implement The Decision Tree Algorithm From Scratch in Python; December 11, 2019; machinelearningmastery.com/implement-decision-tree-algorithm-scratch-python; Pages 1-93 (hereinafter Brownlee).

Regarding claim 3, Tusla discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Tusla does not appear to explicitly disclose “wherein the child nodes are assigned the index unless the child nodes have already been assigned a larger index.”
However, Brownlee discloses an algorithm for designing a tree structure “wherein the child nodes are assigned the index unless the child nodes have already been assigned a larger index” (Brownlee 4-6) by disclosing that the use of a formula to assign an index to a node that one of ordinary skill in the art would recognized assigns the largest index calculated for each node, meaning that each node will never be assigned an index value if it has already been assigned a larger index value.
Tusla and Brownlee are analogous art because they are from the “same field of endeavor,” namely that of tree design algorithms.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Brownlee before him or her to modify the index values of Tusla to include the step of assigning the highest index value of Brownlee.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for assigning an index value of a tree element. Further, Brownlee teaches the “known technique” for assigning the highest available index value that is .

Claims 5 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Geddes et al., US Patent 5,596,704 (hereinafter Geddes), as cited on the Information Disclosure Statement dated April 7, 2021.

Regarding claim 5, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. While Tusla does disclose a plurality of node types, it does not appear to explicitly disclose “wherein the plurality of nodes comprises process [nodes] that received input data and generate output data.”
However, Geddes discloses a flow chart generator with a plurality of nodes “wherein the plurality of nodes comprises process [nodes] that received input data and generate output data” (Geddes col. 5, ll. 9-19).
Tusla and Geddes are analogous art because they are from the “same field of endeavor,” namely that of flowchart layout systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Geddes before him or her to modify the flowchart nodes of Tusla to include the process nodes of Geddes.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for displaying a flowchart containing nodes. Further, Geddes teaches the “known technique” for including process nodes that is applicable to the base device 

Regarding claim 9, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla discloses “wherein calculating dimensions in the second direction for the plurality of nodes comprises: recursively calculating the dimensions in the second direction for child nodes in the hierarchy” (Tusla 19-20 § 3.4.6 Assigning coordinates) by calculating the value for each node based on the nodes in the next layers, which is describing a recursive strategy. 
Tusla does not appear to explicitly disclose “calculating the dimensions in the second direction for parent nodes as sums of the dimensions in the second direction for the child nodes.”
However, Geddes discloses a flowchart layout generator including the step “calculating the dimensions in the second direction for parent nodes as sums of the dimensions in the second direction for the child nodes” (Geddes col. 8, ll. 14-21) by teaching that the coordinates are calculated by adding the horizontal space (i.e., the dimensions in the second direction).
Tusla and Geddes are analogous art because they are from the “same field of endeavor,” namely that of flowchart layout systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Geddes before him or her to modify the coordinate calculation of Tusla to include the additional coordinate calculation step of Geddes.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for calculating the positions of the nodes in a flowchart. Further, Geddes teaches the “known technique” for additionally including the horizontal space in calculating the dimensions that is applicable to the base device of Tusla. One of ordinary skill in the art .

Claims 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Lengauer et al., US Publication 2019/0196939 (hereinafter Lengauer).

Regarding claim 12, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. Although Tusla discloses the existence of branch and join nodes, it does not explicitly disclose identifying those nodes as branch and join nodes. Therefore, Tusla does not appear to explicitly disclose “wherein assigning the positions to the plurality of nodes in the second direction comprises: identifying a branch node in the plurality of nodes; and identifying a join node in the plurality of nodes, wherein the join node joins branches created by the branch node.”
However, Lengauer discloses a system for designing graphs including the steps “wherein assigning the positions to the plurality of nodes in the second direction comprises: identifying a branch node in the plurality of nodes; and identifying a join node in the plurality of nodes, wherein the join node joins branches created by the branch node” (Lengauer ¶ 110) by identifying both branch and join nodes.
Tusla and Lengauer are analogous art because they are from the “same field of endeavor,” namely that of designing graphs. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Lengauer before him or her to modify the flowchart layout, including the branch and join nodes of Tusla to include the identification of those nodes of Lengauer.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for laying out flowcharts including branch and join nodes. Further, Lengauer teaches the “known technique” for identifying branch and join nodes that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 13, the combination of Tusla and Lengauer discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, Tusla discloses “wherein assigning the positions to the plurality of nodes in the second direction further comprises: assigning a position in the second direction to the branch node; and assigning the position in the second direction to the join node” (Tusla 7, § 2.3 Layout algorithms) by assigning positions in the first and second directions to every node.

Regarding claim 14, Lengauer discloses the limitations contained in parent claim 13 for the reasons discussed above. In addition, Lengauer discloses “wherein a line in the first direction between the position of the branch node and the position of the join node does not intersect with connectors between nodes” (Tusla 18-19, § 3.4.5 Crossing Reduction; 23-24, § 4.1 Ideal Graph Visualizer; and Fig. by disclosing the use of an algorithm to reduce the number of crossings (i.e., intersections) and giving an example where the resultant ideal graph has no intersections.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Rachel Lim; Algorithm for Drawing Trees; April 20, 2014; Rachel Lim’s Blog; rachel53461.wordpress.com/2014/04/20/algorithm-for-drawing-trees; Pages 1-21 (hereinafter Lim).

Regarding claim 16, Tusla discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, Tusla does not appear to explicitly disclose “wherein recursively assigning the positions in the second direction to the child nodes of the current node comprises: passing a first child node the position of the current node minus a distance in the first direction occupied by the first child node below a center line of the first child node; and passing a second child node the position of the current node plus a distance in the first direction occupied by the first child node above a center line of the first child node.”
However, Lim discloses an algorithm for drawing trees “wherein recursively assigning the positions in the second direction to the child nodes of the current node comprises: passing a first child node the position of the current node minus a distance in the first direction occupied by the first child node below a center line of the first child node; passing a second child node the position of the current node plus a distance in the first direction occupied by the first child node above a center line of the first child node” (Lim 2) by passing each node the Mod values of all parent nodes (i.e., the current node) and indicating that the Mod value is a parent’s position plus a modifying value, which may be a positive (i.e., plus a distance) or negative  (i.e., minus a distance) value. Because the Mod value represents an object’s center, it is also a distance away from the center line.
Tusla and Lim are analogous art because they are from the “same field of endeavor,” namely that of methods for drawing trees. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Lim before him or her to modify the tree drawing algorithm of Tusla to include the use of the Reingold-Tilford Algorithm of Lim.
The motivation for doing so would have been that this algorithm is known to produce aesthetically pleasing trees. (Lim 1).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Tusla in view of Kuznetsov et al., US Publication 2006/0236224 (hereinafter Kuznetsov).

Regarding claim 18, Tusla discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Tusla does not appear to explicitly disclose “wherein the operations further comprise translating the data structure comprising the plurality of nodes into a linked list.”
However, Kuznetsov discloses a series of options for generating trees “wherein the operations further comprise translating the data structure comprising the plurality of nodes into a linked list” (Kuznetsov ¶ 47) by converting the incoming XML into a tree defines as a linked list.
Tusla and Kuznetsov are analogous art because they are from the “same field of endeavor,” namely that of XML processing systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tusla and Kuznetsov before him or her to modify the data structure processing of Tusla to include the conversion of the XML into a linked list of Kuznetsov.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Tusla teaches the “base device” for processing an XML data structure to render a flowchart. Further, Kuznetsov teaches the “known technique” for generating a tree by converting an XML input into a linked list that is applicable to the base device of Tusla. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Cory et al., US Publication 2006/0136825, System and method for laying out a chart.
Tolle et al., US Publication 2007/0143673, System and method for laying out a chart.
Rusu et al., US Publication 2007/0180408, System and method for laying out a chart.
Gibson, US Publication 2008/0010589, System and method for laying out a chart.
Nachmanson et al., US Publication 2008/0291203, System and method for laying out a chart.
Stambaugh, US Publication 2011/0214050, System and method for laying out a chart.
Beckett et al., US Publication 2016/0027197, System and method for laying out a chart.
Zhang et al., US Publication 2016/0054894, System and method for laying out a chart.
Zhang et al., US Publication 2016/0132466, System and method for laying out a chart.
Chatty, US Publication 2016/0371168, System and method for laying out a chart.
Allyn et al., US Publication 2018/0189243, System and method for laying out a chart.
Lee et al., US Publication 2019/0385348, System and method for laying out a chart.
Madden et al., US Patent 8,542,234, System and method for laying out a chart.

Simonyi et al., US Patent 10,387,547, System and method for laying out a chart.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176